           L,ct~e 1:1~-cr-uuio~:H..1Kc Document 287 Filed 02/18/20 Page 1 of 2


                                GERALD J. DI CHIARA
                                       ATTORNEY AT LAW

                                  585 Stewart Avenue, Suite L-16
                                   Garden City, New York 11530

                                     30 East 33rd Street.4th F1
LAURA DI cmARA, ESQ.                New York, New York 10016

                                           (212) 679-1958
                                      FAX NO. (646) 307-6984




                                                                  February 18, 2019

       Honorable Judge Kevin P. Castel
       U.S. District Court
       Southern District of New York
       500 Pearl Street
       N.Y., N.Y 10007
                                                    Re:     U.S. v. Gocha Zhvitiashvili
                                                            SI 18 Cr 259 (PHC)


       Dear Judge Castel,

              It is hereby respectfully requested that Gocha Zhvitiashvili, be permitted to attend
                                                                                           st
       a yearly memorial service for Rita Zhvitiashvili, his Mother (deceased) on March 1 and
       March 2nd as follows:

       March 1, 2020:
              Mount Morriah Cemetary 500 Fairview A venue, Fairview New Jersey
       approximately 11 :00 a.m.-2:00 p.m. (returning home at conclusion) and

             Chabad Lubavitch of Western Monmouth County Synagogue
       24 Wickatumk Road, Manalapan Township, N.J. -approximately 5-30-7:00 p.m.

        March 2, 2020:
                Chabad Lubavitch of Western Monmouth County Synagogue
        24 Wickatumk Road, Manalapan Township, NJ. -approximately 6:30 a.m. -8:00 a.m.
        (returning home at conclusion) and

              Chabad Lubavitch of Western Monmouth County Synagogue
        24 Wickatumk Road, Manalapan Township, N.J. -approximately 2:30 -4:00 p.m.
   va.::>t: J..J.0-1.,;1-UUL:O::t-t-'I\\..,   uocument Z8 / Flied 02/18/20 Page 2 of 2




        Please further allow one hour travel time to and from each service.

        My office has spoken with AUSA Jonathan Rebold and he does not object to this
request.


                                                             Resfectfully,     ,.    ,
                                                              ,·;\~-,~ ~:LL_,___,
                                                             ola\tl
                                                              \,_/
                                                                    J.   Di Chiara

                                                         C R)tJt/TE:_f)
Encl.
